DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  MEMORY STACK WITH PADS CONNECTING PERIPHERAL AND MEMORY CIRCUITS

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites that “the peripheral circuit, the first memory structure, and the second structure are provided between the first substrate and the second substrate.” Claim 14 “the peripheral circuit, the first memory structure, and the second structure are between the first substrate and the second substrate”. It appears to the examiner that the only disclosure in the specification is that the peripheral circuit is formed in the first substrate. See FIG. 19, first substrate 2210, with the transistors 2220 formed in the substrate that form the peripheral circuit (see the present specification at [0148]). It is not clear what it means for an element X to be between Y and Z, when element X is within element Y. There does not appear to be any reasonable definition of “between” that encompasses this arrangement. Thus the subject matter of claims 1 and 14 is not enabled by the specification under and reasonable interpretation of the language of claims 1 and 14.
The remaining claims are rejected based on their dependencies.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “the second structure”, which lacks antecedent basis.
Claim 1 recites that “the peripheral circuit, the first memory structure, and the second structure are provided between the first substrate and the second substrate.” Claim 14 “the peripheral circuit, the first memory structure, and the second structure are between the first substrate and the second substrate”. It appears to the examiner that the only disclosure in the specification is that the peripheral circuit is formed in the first substrate. See FIG. 19, first substrate 2210, with the transistors 2220 formed in the substrate that form the peripheral circuit (see the present specification at [0148]). It is not clear what it means for an element X to be between Y and Z, when element X is within element Y. There does not appear to be any reasonable definition of “between” that encompasses this arrangement. Thus the subject matter of claims 1 and 14 is not enabled by the specification under and reasonable interpretation of the language of claims 1 and 14. As the claims are to be read in light of the specification, those in the art would not have a clear understanding of the scope of the claims.-
Claim 8 recites “the plurality of first channels”, which lacks antecedent basis.
Claim 9 has the same problem.
Claim 13 recites “the word line pads are located in a first region above a plane forming by the first substrate, the first and third metal bonding pads are located in a second region above the plane, and the first region and the second region are not overlapped above a plane forming by the first substrate.” It is not clear what the last part of the claim means.
Claim 14 recites “bit liens”, which apparently should be “bit lines”. 
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897